JUDGMENT

                                 Court of Appeals
                            First District of Texas
                                  NO. 01-13-00256-CR

                         JAMES ANTHONY DURR, Appellant

                                          V.

                           THE STATE OF TEXAS, Appellee

     Appeal from the 180th District Court of Harris County. (Tr. Ct. No. 1287887).

       This case is an appeal from the final judgment signed by the trial court on
February 22, 2013. After submitting the case on the appellate record and the arguments
properly raised by the parties, the Court holds that there was error in that portion of the
trial court’s judgment that “Date of Offense” is “12/14/2010.” Accordingly, the Court
modifies the referenced portion of the trial court’s judgment to show “date of Offense
11/14/2010.”

       The Court further holds that there was no reversible error in the remaining
portions of the trial court’s judgment. Therefore, the Court affirms the trial court’s
judgment as herein modified.

       The Court orders that this decision be certified below for observance.
Judgment rendered March 17, 2015.

Per curiam opinion delivered by panel consisting of Chief Justice Radack and Justices
Brown and Lloyd.